Citation Nr: 1526628	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran is entitled to additional benefits under the Post-9/11 G.I. Bill (Chapter 33).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had several periods of active service between May 1990 and January 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by the Education Center of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.





FINDINGS OF FACT

1.  On July 3, 2013, VA received the Veteran's election to receive Post-9/11 (Chapter 33) education benefits in lieu of Chapter 30 educational assistance.

2.  Prior to relinquishing his Chapter 30 educational assistance, there were 9 months and 0 days remaining on his entitlement. 


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance beyond the 9 months and 0 days already transferred under Chapter 33, Title 38, United States Code.  38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550, 21.9570 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran's active service qualified him for both Chapter 30 (Montgomery GI bill) benefits and Chapter 33 (Post 9/11 GI bill) benefits.  The Veteran used educational benefits under Chapter 30 for his education between 2003 and 2013, and in July 2013 elected to relinquish his Chapter 30 benefits in favor of benefits under Chapter 33.  VA found that there existed 9 months and 0 days of entitlement available.  The Veteran argues that he should be entitled to an additional 12 months of entitlement under Chapter 33.  

Initially, the Board notes that the issue in this case is not whether the Veteran irrevocably elected Chapter 33 benefits in lieu of Chapter 30 benefits, or any other aspect of entitlement to benefits under Chapter 33.  The question is limited to whether the Veteran meets the requirements for an additional 12 months of entitlement to educational assistance under Chapter 33.

Subject to the provisions of § 21.4020, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A Chapter 33.  38 C.F.R. § 21.9550(a).  Where an individual is eligible for two or more education programs, the aggregate period for which any person may receive assistance may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020. 

While entitlement to an additional 12 months past the 36 months maximum may exist under 38 C.F.R. § 21.4020 in certain circumstances, the entitlement period for Chapter 33 benefits is limited by 38 C.F.R. § 21.9550(b)(1) as follows: 

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked). 

In short, if an individual is eligible for education benefits under Chapter 30, and uses some of his entitlement before irrevocably electing to receive Chapter 33 benefits in lieu of benefits under Chapter 30, that individual may be awarded the equivalent of the entitlement that remained unused under Chapter 30.  There is no provision that entitles the individual to 12 additional months of entitlement under Chapter 33 on top of 36 total months of combined benefits under Chapter 30 and Chapter 33.  38 C.F.R. § 21.9550(b)(1).  

In this case, in July 2013, the Veteran had 9 months and 0 days of entitlement remaining under Chapter 30, as he had used a portion of his benefits already.  The evidence does not show and the Veteran has not suggested that his Chapter 30 benefits were not actually used in part.  Thus, the provision related to veterans who have used partial benefits under Chapter 30 and have remaining entitlement as of August 1, 2009, indeed applies in this case.  Again, under 38 C.F.R. § 21.9550(b)(1), in such cases, entitlement is limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.

The Board makes no determination as to whether the law would permit an additional 12 months of eligibility had the Veteran exhausted all benefits by July 2013.  As discussed above, the Veteran had unused entitlement under Chapter 30 when he elected to receive his remaining benefits under Chapter 33, and this circumstance is clearly addressed in the regulations.

The Board recognizes that the Veteran alleges a VA education representative counseled him in this regard and recommended that he take the course of action that he indeed took with regard to his education benefits.  Regarding any allegation that the Veteran was potentially provided with misinformation by any VA education representative, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  Harvey v. Brown, 6 Vet. App. 416, 423 (1994).  Therefore, even assuming that the Veteran received erroneous information from VA employees, the Veteran is not entitled to additional education benefits by reason of equitable estoppel.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994). 

It is unfortunate that the Veteran was either mistakenly informed or mistakenly understood, or both, that he would receive an additional 12 months of educational benefits under Chapter 33 in addition to the 9 months and 0 days remaining on his educational entitlement under Chapter 30.  The Board recognizes the confusing nature of some VA education benefits and the different programs and rules.  While the Board understands the Veteran's contentions and sympathizes with the Veteran's situation, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey at 425.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran has no legal entitlement to any additional VA educational assistance under 38 U.S.C.A. Chapter 33, beyond what he has already received, it is the law in this case, and not the evidence, that is dispositive of the appeal.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Entitled to additional education benefits under the Post-9/11 G.I. Bill (Chapter 33) is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


